NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             APR 23 2014

                                                                          MOLLY C. DWYER, CLERK
NARINDERJIT SINGH,                               No. 10-71208               U.S. COURT OF APPEALS



              Petitioner,                        Agency No. A073-419-674

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



NARINDERJIT SINGH,                               No. 10-73415

              Petitioner,                        Agency No. A073-419-674

  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                          Page 2 of 3
                             Submitted April 9, 2014**
                             San Francisco, California

Before: KLEINFELD, NGUYEN, and WATFORD, Circuit Judges.

      1. Our jurisdiction to review the denial of an INA § 212(i) waiver is limited

by 8 U.S.C. § 1252. See Corona-Mendez v. Holder, 593 F.3d 1143, 1146 (9th Cir.

2010). We have jurisdiction to review only questions of law and constitutional

claims. Id. Singh’s “factual errors” and adverse credibility arguments don’t fall

under either category, as they boil down to claims that the Immigration Judge (IJ)

abused its discretion. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005). We therefore lack jurisdiction to review these arguments.

      We have jurisdiction to review Singh’s due process claim, but we reject it on

the merits. Singh’s children were not his qualifying relatives for the § 212(i)

waiver, so their feelings were not relevant to the hardship inquiry. See 8 U.S.C.

§ 1182(i). As the Board of Immigration Appeals (BIA) noted, Singh’s wife was a

qualifying relative, and he could have testified about the hardship she would suffer

based on their children’s reaction to his removal. Singh did not provide such

testimony. That Singh failed to do so doesn’t show that “the proceeding was so

fundamentally unfair that [he] was prevented from reasonably presenting his case.”

        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                         Page 3 of 3
Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000) (internal quotation marks

omitted).

      2. We have jurisdiction to review the BIA’s denial of Singh’s motion to

reopen. See Fernandez v. Gonzalez, 439 F.3d 592, 599–600 (9th Cir. 2006).

However, the BIA didn’t abuse its discretion in denying that motion. It properly

considered Singh’s newly submitted evidence and concluded that the evidence

didn’t materially alter Singh’s hardship showing. The BIA had previously

considered whether his wife’s anxiety and depression satisfied the extreme

hardship standard, and the BIA didn’t abuse its discretion in concluding the

additional evidence wasn’t material. Cf. Garcia v. Holder, 621 F.3d 906, 912–13

(9th Cir. 2010). The BIA was not required to explicitly reject each and every

document Singh presented. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir.

2010). It needed only to provide a decision sufficiently detailing its reasoning so

as to allow for adequate review, and it did so here. Id.

      PETITION DISMISSED IN PART; DENIED IN PART.